Citation Nr: 1616912	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  10-34 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a service-connected left knee strain.
 
2.  Entitlement to an initial rating in excess of 10 percent for a service-connected right knee strain.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran had active duty service from November 1983 to November 2003. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from October 2008 and May 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

This case was before the Board in April 2013 when it was remanded for additional development.  At that time, the issue of entitlement to service connection for an Achilles tendon disorder was also before the Board.  As this issue was granted in a March 2015 rating decision, the issue is no longer before the Board and is not considered herein.  

In April 2012, the Veteran presented testimony at a travel board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the Veteran's claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains additional VA treatment records.  All remaining documents are duplicative of what is in VBMS or irrelevant to the issues on appeal.


FINDING OF FACT

Throughout the period on appeal, the Veteran's left and right knee strains are manifested by limitation of flexion in excess of 30 degrees, even when considering additional functional loss, but not instability, recurrent subluxation, limited extension, or a meniscal condition, ankyloses, impairment of the tibia or fibula, genu recurvatum, or incapacitating exacerbations.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating greater than 10 percent for left knee strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2015). 
 
2.  The criteria for an initial disability rating greater than 10 percent for right knee strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159.  The increased rating issues on appeal stem from disagreement with the initial evaluations assigned following the grant of service connection in an October 2008 rating decision.  Once service connection is granted, additional notice is not required, and any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); VAOPGCPREC 8-2003 (December 22, 2003).  Thus, the Veteran has received all required notice in this case for the increased initial rating issues, such that there is no error in the content or timing of notice.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (providing that an error in notice should not be presumed prejudicial and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).  In the present case, there has not been an allegation of any error in the notice provided to the Veteran.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records (STRs), as well as identified, available post-service treatment records, have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has not identified any other outstanding, available evidence and none is found by the Board.

Most recently, as directed by the April 2013 Board remand, VA treatment records dated through February 2015 were obtained.  Also, as directed by the April 2013 Board remand, the Veteran was afforded the appropriate VA examination for his bilateral knee claim in January 2015.  The examination is adequate as the examiner reviewed the relevant medical history, considered the Veteran's lay history, and provided opinions with supporting rationale and citation to the evidence.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that there has been substantial compliance with its remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). 

Discussion of the Veteran's April 2012 Board hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38§ C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issues decided herein were identified at the hearing.  The Veteran was asked about the nature and severity of her left and right knee strain.

The Veteran also testified at a hearing before the undersigned Veterans Law Judge in April 2012.  The Veterans Law Judge clearly set forth the issue to be discussed, sought to identify pertinent evidence not currently associated with the claims folder, and elicited further information when appropriate.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through her testimony and questioning by her representative, demonstrated her actual knowledge of the elements necessary to substantiate the claims.  Additionally, the claims were remanded to obtain additional evidence as the Veteran alleged worsening of her symptoms.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  There has been no allegation otherwise.

VA's duties to notify and assist are met.  Accordingly, the Board will address the merits of the claim.

II.  Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999). 

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3. 

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

Although pain may cause functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of "the normal working movements of the body," such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40).  With any form of arthritis, painful motion is an important factor of disability.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59.  Moreover, the application of 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  When § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, VA should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1,  3-5 (2011).

The Veteran is currently assigned 10 percent evaluations under Diagnostic Code 5260, which contemplates flexion limited to 45 degrees.  Flexion limited to 30 degrees warrants a 20 percent rating and flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Flexion of the knee to 140 degrees is considered full.  See 38 C.F.R. § 4.71, Plate II. 
III.  Factual Background and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims. 

The Veteran's left and right knee disabilities have been assigned initial 10 percent disability ratings for each knee pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion), effective December 14, 2007.

STRs show that the Veteran was seen with complaints of knee pain and diagnosed with bilateral patellofemoral pain syndrome.  Following service, VA treatment records dated from 2007 to 2008 document the Veteran's history of knee problems.  

A September 2008 VA examination report notes the Veteran's complaints of constant, moderate to severe bilateral knee pain.  The Veteran reported difficulty with prolonged standing, walking, climbing stairs, and squatting down.  On examination, neither knee showed evidence of instability, swelling, or crepitation.  There was mild or minimal tenderness noted along the anterior medial and lateral aspect of both knees.  Gait was mildly antalgic; however, the Veteran denied using cones, crutches, walkers, braces or a wheelchair.  Range of motion of both knees was from 0 degrees of extension to 100 degrees in flexion, with pain beginning at 90 degrees.  After three repetitions of testing, the Veteran's range of motion was not additionally limited by pain, fatigue, weakness, or lack of endurance in either knee.  The VA examiner provided the diagnosis of bilateral knee strain, mildly active.  The Veteran denied flare-ups.  The examiner also found no instability as there was a negative Drawer sign and negative McMurray sign.  There was mild tenderness of the knees.  

During an April 2012 hearing before the Board, the Veteran testified that her knee disabilities had gotten worse.  She stated that her knees buckle occasionally, but denied ever falling.  She complained of increased pain.  

VA treatment records dated from 2013 to 2015 document that the Veteran complained of dull, aching knee pain that was constant throughout the day.  This was improved with Advil.  She denied swelling, erythema, or weakness.

A January 2015 VA examination report notes that the examiner reviewed the claims file in conjunction with the examination.  The Veteran's complaints of severe pain when bending her knees to 90 degrees, creakiness in the knees, a feeling of tension in the knee joints when bending, and pain climbing stairs were noted.  The Veteran stated that she was unable to squat, knee, or crawl, but denied issues with walking or standing.  She reported that her symptoms were consistent each day, and denied having flare-ups of any kind.  In addition, she reported occasionally using a right knee brace (supportive wrap).  She reported that her job was sedentary (finance analyst).  On examination, there was no pain with weight bearing.  Tenderness was noted on palpation bilaterally.  Muscle strength was 5/5 bilaterally and no muscle atrophy was shown.  Testing revealed no instability in either knee and the examiner found there was no history of recurrent subluxation or lateral instability.  There was no ankylosis or tenderness of either knee.  The examiner found there was no meniscus condition.  Range of motion was from 0 degrees of extension to 90 degrees of flexion bilaterally, with pain on flexion.  There was no additional functional or range of motion loss with repetitive motion.  The examiner was unable to give an opinion about flare-ups without resorting to speculation.  The examiner opined that these findings would lead to issues with prolonged sitting, squatting, kneeling and crawling.  X-ray studies revealed no evidence of fracture, subluxation, or significant degenerative changes in either knee.  

Based on a review of the evidence of record, the Board concludes that the Veteran is not entitled to an increased rating at any time during the appeal period.  A close review of the record reveals no distinct period during which the criteria for the next higher (20 percent) rating were met. 

Specifically, for the period at issue, the Board finds that both the left and right knee disabilities have been manifested by complaints of pain and flexion limited to no less than 90 degrees.  Although the Veteran reported pain and other functional loss, the evidence of record does not indicate such additional functional loss as to approximate flexion limited to 30 degrees.  Both VA examiners found no additional functional loss, other than pain, which is already considered within the 10 percent evaluations.  Further, the Veteran denied flare-ups and there was good muscle strength throughout the appeal period.  

An increased evaluation under other potentially applicable diagnostic codes has been considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  But the 2015 VA examiner determined there was no meniscus condition.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5258, 5259 (2015).  Both VA examiners found full knee extension and no ankylosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5261.  Additionally, there is no evidence of impairment of the tibia and fibula  or genu recurvatum.  38 C.F.R. § 4.71a, Diagnostic Codes 5262, 5263 (2015).  Furthermore, the evidence does not show degenerative joint disease with incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2015).

Finally, the Veteran reported instability and feelings of buckling in both knees.  The Veteran is competent to report such symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Her statements, however, are outweighed by the specific instability testing conducted by the 2008 and 2015 VA examiners.  As that testing was negative, the Board finds that there is no recurrent subluxation or lateral instability.  

The Board has also considered whether separate compensable evaluations are warranted based on limitation of extension and subluxation/instability.  But as noted above, there is no evidence of limited extension, subluxation, or instability of either knee.  Therefore, separate ratings for limitation of extension and subluxation/instability are not warranted.  See VAOPGCPREC 23-97 (July 1997); VAOPGCPREC 9-98, (August, 1998); VAOGCPREC 9-2004 (September, 2004).

As the evidence does not support a higher schedular rating for either knee, the Board finds that entitlement to initial ratings in excess of 10 percent for left and right knee strain is not warranted at any point in the appeal period.  

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  In particular, the Board has considered referral for extraschedular consideration.  However, in this case, the Board finds that the record does not show that the right and left knee strains are so exceptional or unusual as to warrant the assignment of higher ratings on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability. If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Thun, 22 Vet. App. 111; VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected right and left knee strain are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned evaluation with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Here, the Veteran's limited range of motion, pain, and additional functional loss are expressly contemplated by the rating criteria.  As discussed above, there are higher evaluations available, but the Veteran's disability is not productive of such manifestations.  As such, it cannot be said that the available schedular evaluations for this disability are inadequate.  Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected right and left knee strain under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Thun, 22 Vet. App. 111; Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

As the evidence of record does not raise the issue, the Board does not address the issue of extraschedular consideration based on the collective effect of multiple service-connected disabilities.  See Yancy v. McDonald, No. 14-3390 (Vet. Ct. App. Feb. 26, 2016); but see Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) (noting that a veteran may be entitled to extraschedular consideration based on the combined effect of multiple disabilities). 


ORDER

An initial rating in excess of 10 percent for a left knee strain is denied.

An initial rating in excess of 10 percent for a right knee strain is denied.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


